

115 HRES 424 IH: Congratulating the National Air Traffic Controllers Association (in this resolution referred to as “NATCA”) on the celebration of its 30th anniversary and recognizing its members’ vital contributions to the United States and our National Airspace System.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 424IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. DeFazio (for himself, Mr. Shuster, Mr. Larsen of Washington, and Mr. LoBiondo) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONCongratulating the National Air Traffic Controllers Association (in this resolution referred to as NATCA) on the celebration of its 30th anniversary and recognizing its members’ vital contributions to
			 the United States and our National Airspace System.
	
 Whereas NATCA was certified by the Federal Labor Relations Authority on June 19, 1987, as the exclusive bargaining representative of all air traffic control specialists located at terminal and center facilities of the Federal Aviation Administration;
 Whereas NATCA has become one of the most well-respected labor unions and today represents a workforce of nearly 20,000 highly skilled air traffic controllers, engineers, and other aviation safety professionals within the Federal Aviation Administration, Department of Defense, and Federal Contract Towers;
 Whereas NATCA preserves, promotes, and improves the rights and working conditions of air traffic controllers and other aviation safety professionals through all lawful means, including collective bargaining, legislative activities, and contributing to civic and charitable organizations;
 Whereas NATCA preserves, promotes, and improves the professionalism and competence of air traffic controllers and other aviation safety professionals;
 Whereas NATCA preserves, promotes, and improves the safety and efficiency of our National Airspace System within the United States, its territories, and possessions, as well as United States controlled oceanic airspace; and
 Whereas NATCA’s members are dedicated to maintaining the safest, most complex, and most efficient airspace in the world by guiding approximately 70,000 flights per day and ensuring that nearly 900 million passengers per year arrive safely at their destinations: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates and honors the National Air Traffic Controllers Association on the celebration of the 30th anniversary of its certification; and
 (2)commends the critical functions performed every day by the National Air Traffic Controllers Association’s members who keep the National Airspace System safe and help preserve the United States as the global leader in aviation.
			